     Case 1:20-cv-00242-NONE-JDP Document 10 Filed 07/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ANTONIO ROMANCORREA,                           Case No. 1:20-cv-00242-NONE-JDP
12                       Plaintiff,                  ORDER TO SUBMIT APPLICATION TO
                                                     PROCEED IN FORMA PAUPERIS OR PAY
13           v.                                      FILING FEE WITHIN 45 DAYS
14    SUPERIOR COURT OF CALIFORNIA,                  ORDER THAT THE CLERK’S OFFICE SEND
      COUNTY OF RIVERSIDE, et al.,                   PLAINTIFF AN APPLICATION TO PROCEED
15                                                   IN FORMA PAUPERIS AND A COMPLAINT
                         Defendants.                 FORM
16
                                                     ORDER THAT PLAINTIFF FILE A SECOND
17                                                   AMENDED COMPLAINT WITHIN 45 DAYS
18                                                   ECF No. 9
19                                                   ORDER DISCHARGING THE COURT’S
                                                     ORDER TO SHOW CAUSE
20
                                                     ECF No. 2
21

22          Plaintiff Antonio Romancorrea is a state prisoner proceeding without counsel in this civil

23   rights action brought under 42 U.S.C. § 1983. Plaintiff’s original complaint sought relief “for

24   being incarcerated for the crime that [he] did not commit.” ECF No. 1 at 6. On March 24, 2020,

25   the court ordered that plaintiff show cause why his case should not be dismissed as barred by the

26   so-called favorable-termination rule of Heck v. Humphrey, and suggested that he may wish to file
27   a petition for habeas corpus instead of a civil rights complaint. ECF No. 2. Plaintiff moved three

28   times for an extension of time to respond, see ECF Nos. 3, 5, 7, then responded to the order to

                                                1
     Case 1:20-cv-00242-NONE-JDP Document 10 Filed 07/14/20 Page 2 of 3

 1   show cause by filing an amended complaint. ECF No. 9. Plaintiff’s amended complaint adds

 2   new defendants—including the district attorney, the judge that sentenced him, and his prison

 3   counselor. The amended complaint also appears to add new claims, see ECF No. 9 at 5, although

 4   these claims appear in the form of a list of cases and rights, and the court is unable to determine

 5   what plaintiff believes each defendant has done to violate his rights. The amended complaint also

 6   has fifty pages of assorted attachments. Plaintiff’s central complaint still appears to be that he

 7   was unlawfully convicted and sentenced for a crime that he did not commit.

 8           The court will give plaintiff one more chance to file, within 45 days, an amended

 9   complaint that states a legally cognizable claim. Again, if plaintiff’s complaint is that he is

10   unlawfully incarcerated, he must seek relief in the form of a petition for habeas corpus, not a

11   § 1983 complaint. The court does not mention this fact to suggest that plaintiff’s claims have no

12   merit. Instead, it is simply a point about the proper legal framework through which plaintiff must

13   seek relief. In addition, plaintiff cannot change the nature of this suit in his amended complaint

14   by adding new, unrelated claims or new, unrelated defendants. See Fed. R. Civ. P. 18.

15   “Unrelated claims against different defendants belong in different suits.” George v. Smith, 507

16   F.3d 605, 607 (7th Cir. 2007).

17           A complaint must contain a short and plain statement that plaintiff is entitled to relief,

18   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

19   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

20   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.
21   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

22   possibility of misconduct,” the complaint states no claim. Id. at 679. Plaintiff must be detailed

23   and specific about what each defendant did.

24           Finally, plaintiff has not paid the $400.00 filing fee or applied to proceed in forma

25   pauperis pursuant to 28 U.S.C. § 1915. Thus, should plaintiff wish to proceed with this suit—

26   rather than pursue a petition for habeas corpus—he shall submit the attached application to
27   proceed in forma pauperis, completed and signed, or in the alternative, pay the $400.00 filing fee

28   for this action.

                                                  2
     Case 1:20-cv-00242-NONE-JDP Document 10 Filed 07/14/20 Page 3 of 3

 1   ORDER

 2            1. Within forty-five days from the service of this order, plaintiff must file a Second

 3   Amended Complaint, if he wishes to proceed with this lawsuit.

 4            2. Within forty-five days from the service of this order, plaintiff must file an application

 5   to proceed in forma pauperis, or pay the filing fee, if he wishes to proceed with this lawsuit.

 6            3. Failure to comply with this order will result in the dismissal of this action.

 7            4. The clerk’s office is directed to send plaintiff a complaint form and an in forma

 8   pauperis application.

 9            5. The court’s order to show cause, ECF No. 2, is discharged.

10
     IT IS SO ORDERED.
11

12
     Dated:      July 14, 2020
13                                                        UNITED STATES MAGISTRATE JUDGE
14

15   No. 205.
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   3
